ORDER
The Disciplinary Review Board on April 14, 1998, having filed with the Court its decision concluding that DONALD W. RINAL-DO of UNION, who was admitted to the bar of this State in 1965, should be suspended from the practice of law for a period of three months for violating RPC 1.1(a) (gross neglect); RPC 1.7 (conflict of interest); RPC 1.15(b) (failure to promptly notify interested party of receipt of funds); RPC 1.15(c) (failure to safeguard disputed funds); RPC 8.1 (failure to cooperate with disciplinary officials); and RPC 8.4(d) (conduct prejudicial to the administration of justice), and good cause appearing;
*542It is ORDERED that DONALD W. RINALDO is hereby suspended from the practice of law for a period of three months, effective July 27, 1998, and until further Order of the Court; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of his suspension and that he comply with Rule 1:20-20; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.